office_of_chief_counsel internal_revenue_service memorandum number release date cc pa postn-115804-09 uilc 6707a date july to gregory j stull senior counsel small_business self-employed cc sb chi from ashton p trice chief branch procedure administration cc pa b2 subject sec_6707a - joint liability of husband and wife this memorandum responds to your request that our office provide an opinion regarding whether the penalty imposed under sec_6707a is a joint_and_several_liability when a husband and wife file a joint_return reflecting the tax consequences of a transaction listed under notice_2004_8 abusive roth_ira transaction even though only one spouse engaged in the transaction this advice may not be used or cited as precedent issue whether the penalty imposed under sec_6707a for failing to make the required sec_6011 disclosure of a transaction listed under notice_2004_8 is a joint_and_several_liability of the husband and wife because they filed a joint_return under sec_6013 conclusion the penalty under sec_6707a for failing to make the required disclosure under of a transaction listed under notice_2004_8 should not be treated as a joint_and_several_liability of the husband and wife who filed a joint_return under sec_6013 law and analysis under the sec_6011 regulations each taxpayer who has participated in a reportable_transaction and is required to file a tax_return has a duty to disclose that transaction see postn-115804-09 sec_1_6011-4 a listed_transaction is one type of reportable_transaction sec_1_6011-4 and listed transactions are those transactions the service identifies in published guidance as tax_avoidance transactions id sec_1 c a defines who has participated in a listed_transaction a taxpayer has participated in a listed_transaction if the taxpayer’s tax_return reflects tax consequences or a tax strategy described in the published guidance that lists the transaction under paragraph b of this section a taxpayer also has participated in a listed_transaction if the taxpayer knows or has reason to know that the taxpayer’s tax benefits are derived directly or indirectly from tax consequences or a tax strategy described in published guidance that lists a transaction under paragraph b of this section published guidance may identify other types or classes of persons that will be treated as participants in a listed_transaction published guidance also may identify types or classes of persons that will not be treated as participants in a listed_transaction when a husband and wife file a joint_return and the joint_return reflects the tax consequences or tax strategy described in the listing notice sec_1_6011-4 would generally operate to determine that each spouse has participated in the listed_transaction for purposes of having to file a disclosure even though only one spouse actively engaged in the transaction unless the applicable listing notice specifically provides otherwise notice_2004_8 abusive roth_ira was issued before sec_6707a was enacted the listing notice identified individuals known to be engaged in the abusive transaction and required them to disclose their involvement in the transaction under sec_6011 notice_2004_8 did not include a spouse in the list of individuals with a disclosure obligation this is logical because the spouse is not deemed to have a beneficial_interest in the account and thus has no responsibilities with respect to the account likewise sec_408 provides that the ira rules are applied without regard to community_property_laws therefore even in community_property states these rules treat the ira as the sole property of the participating individual under these circumstances since the inactive spouse was not included in the list of those required to disclose under notice_2004_8 it generally would be inappropriate to impose a disclosure obligation on the inactive spouse now that a penalty may apply consequently if only one spouse engaged in a notice_2004_8 transaction it would be reasonable for the irs to assess the sec_6707a penalty only against the participating spouse we note however that to the extent that income is allocated to a taxpayer who engaged in a roth_ira transaction liability for tax on that income is joint_and_several even though the spouse of the taxpayer who participated in the listed_transaction was arguably not a participant several versions of regulations under sec_6011 that relate to reportable_transactions have been published over the last decade the version of the regulations applicable to any particular taxpayer will generally depend upon the date that the taxpayer entered into the transaction the references and quotes to the regulation here are from the current version of those regulations td the ultimate conclusion reached herein however is not dependent upon any particular version of the regulations under sec_6011 postn-115804-09 please call if you have any further questions regarding this matter
